Citation Nr: 1013921	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
rashes.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
breathing problems.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to service connection for breathing problems, 
to include shortness of breath.  

5.  Entitlement to service connection for muscle pain.  

6.  Entitlement to service connection for chronic fatigue.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to 
September 1984 and from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Board notes that while the issues certified on appeal in 
the September 2009 VA Form 8 in regard to skin rashes and 
breathing problems are listed as ones for service connection, 
in a March 2004 rating decision, the Agency of Original 
Jurisdiction (AOJ) denied reopening the claim of entitlement 
to service connection for skin rashes and denied entitlement 
to service connection for breathing problems.  Before the 
Board may consider the merits of a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that in the July 2007 rating decision on 
appeal, the claims were addressed as ones of whether new and 
material evidence had been submitted, while the October 2008 
supplemental statement of the case addresses the claims on 
the merits.  Regardless, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matters appropriately 
before the Board are whether new and material evidence has 
been presented to reopen the previously denied claim of 
entitlement to service connection for skin rashes and for 
breathing problems.  The Board notes that the May 2007 VCAA 
notification letter satisfied the directives of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the evidence and information necessary to reopen the 
claims and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
being sought.  Thus, the issues are addressed herein 
accordingly, and in light of the fact that the claims are 
being reopened and remanded for further development, there 
has been no prejudice to the Veteran.  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in October 2009.  A transcript of 
the hearing has been associated with the claims file.  

The issues of entitlement to service connection for skin 
disability; breathing problems, to include shortness of 
breath; chronic fatigue; and muscle pain being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the AOJ denied service 
connection for a skin rash and breathing problems.  The 
Veteran did not perfect an appeal and that decision is final.  

2.  Evidence submitted since the March 2004 rating decision 
in regard to breathing problems relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for a skin disability and breathing problems.  


CONCLUSION OF LAW

The March 2004 rating decision, which denied service 
connection for a skin rash and breathing problems, is final.  
Evidence submitted since that decision is new and material 
and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claim for 
service connection for breathing problems.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

In a March 2004 rating decision, the AOJ denied entitlement 
to service connection for a skin rash and breathing problems.  
The Veteran did not perfect an appeal and that decision is 
final.

Since the prior final denial in March 2004, the Veteran filed 
an application to reopen the claims.  The Board finds that 
new and material evidence sufficient to reopen the claims has 
been presented.  

Skin Disability

Service connection for skin rashes, to include as due to 
undiagnosed illness, was initially denied by the RO by means 
of an April 1999 rating decision as the evidence did not show 
that the Veteran's diagnosed eczematous dermatitis was 
etiologically related to service.  A subsequent final rating 
decision in March 2004 denied the Veteran's application to 
reopen the previously disallowed claim.  The record at the 
time included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was 
reviewed and the AOJ denied entitlement to service connection 
for skin rashes due to undiagnosed illness as the evidence 
did not show that his diagnosed eczemous dermatitis was 
etiologically related to service.  The Veteran did not file a 
notice of disagreement and that decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The evidence submitted since the prior final denial in March 
2004 is new and material.  The evidence added to the record 
since the March 2004 rating decision includes a June 2008 VA 
examination report contains a diagnosis of folliculitis.  
This is a separately diagnosed skin disorder from that 
present at the time of the prior final decision for service 
connection.  The Veteran has asserted that the disorder has 
been manifested since service.  Accordingly, the Board 
concludes that the evidence added to the record, if accepted 
as true, appears to raise a possibility of substantiating the 
claim.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that the Veteran has submitted 
new and material evidence.  Therefore, the claim for service 
connection for a skin disability is reopened.  

Breathing Problems

At the time of the prior final decision in March 2004, the 
record included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was 
reviewed and the AOJ denied entitlement to service connection 
for breathing problems.  The Veteran did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

The evidence submitted since the prior final denial in March 
2004 is new and material.  The evidence added to the record 
since the March 2004 rating decision includes a January 2009 
VA treatment record noting a known relationship between 
fibromyalgia and sleep disturbance and the Veteran's spouse 
testified that the Veteran had breathing problems disturbing 
his sleep.  Transcript at 26 (2009).  The Board notes the 
October 2008 supplemental statement of the case notes that 
the Veteran's service-connected joint pain due to undiagnosed 
illness is manifested by myalgias.  The evidence added to the 
record, if accepted as true, appears to raise a possibility 
of substantiating the claim.  

The Board finds that the Veteran has submitted new and 
material evidence.  Therefore, the claim for service 
connection for breathing problems is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a skin disability is granted.  

The application to reopen the claim of entitlement to service 
connection for breathing problems is granted.  


REMAND

The Veteran asserts entitlement to direct service connection 
for the claimed disorders on appeal, to include on a 
presumptive basis as due to undiagnosed illness, as reflected 
in the August 2007 notice of disagreement. The Board further 
notes that the Veteran had two periods of active duty.  The 
record establishes that the Veteran meets the definition of 
"Persian Gulf Veteran" for the second period of service and 
service connection has been established for both joint pain 
and headaches due to undiagnosed illness as a result of 
service in the Persian Gulf.  

In addition, the July 2007 rating decision, in which service 
connection for a disorder manifested by muscle pain and a 
disorder manifested by fatigue was denied, the AOJ noted no 
relevant in-service findings during active service.  Service 
records associated with the Veteran's first period of 
service, except for a DD Form 214 and a 1984 immunization 
record, have not been associated with the claims file.  

A June 2008 entry notes a positive antinuclear antibody (ANA) 
finding and an uncertain diagnosis.  A question as to whether 
the Veteran's current symptoms represented an inflammatory 
arthritis such as mild lupus or spondyloarthopathy was noted.  

In addition, the July 2008 VA Gulf War examination report 
notes a history of onset of chronic fatigue in 1995.  The 
report states, in pertinent part, the following:

DIAGNOSES:  
1.  Myalgias and arthralgias of unknown 
etiology with muscle tenderness and 
limited joint range of motion on 
examination.  There is insufficient 
clinical evidence at present to warrant a 
diagnosis of any chronic pathological 
disorder.  
2.  Chronic fatigue without objective 
finding.  There is currently insufficient 
clinical evidence to warrant a diagnosis 
of any chronic pathological disorder.  
3.  The veteran denies breathing problems 
of any type on today's evaluation.  
Pulmonary function tests were within 
normal limits.  

OPINION:  In this examiner's opinion, it 
is as likely as not that the stated 
disabilities are related to chronic 
conditions due to undiagnosed illness.  In 
the future it may be worthwhile to 
schedule a review examination within the 
next one to two years as the veteran is 
currently undergoing evaluation in 
Arthritis Clinic and a diagnosis may be 
forthcoming in the future consistent with 
a connective tissue disease, which may 
likely explain the etiology of the 
symptoms.  

In addition, VA arthritis clinic records, dated in January 
2009, reflect complaints of muscle and joint pain and fatigue 
and the diagnosis was polyarthralgia/myalgia.  The Board 
finds that further development is necessary in order to make 
a determination as to whether the Veteran has a separately 
identifiable chronic disability manifested by fatigue or 
muscle pain related to service.

In addition, while the July 2008 VA Gulf War examination 
report notes that the Veteran denied breathing problems of 
any type and that pulmonary function tests were normal, at 
the hearing, the Veteran testified to having shortness of 
breath with exertion and the Veteran's spouse testified that 
breathing problems disturbed the Veteran's sleep.  Transcript 
at 23-26 (2009).  In that regard, a January 2009 VA treatment 
record notes a known relationship between fibromyalgia and 
sleep disturbance, and the October 2008 supplemental 
statement of the case notes that the Veteran's service-
connected joint pain disability is manifested by myalgias.  
In this case, the Veteran should be afforded a VA examination 
in order to determine whether any breathing problems and/or 
shortness of breath, to include with sleeping, are related to 
service or service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the skin, the Board notes that dermatitis was 
noted on VA examination in June 1999, a rash on the upper 
back and chest with small scattered papules and lesions on 
the upper torso was noted in April 2007, and in April 2008, a 
diagnosis of atrophic dermatitis was entered in association 
with some hyperpigmentation on the central chest.  The Board 
notes that the Veteran was afforded a VA examination in July 
2008 and a diagnosis of folliculitis was entered.  While the 
AOJ requested an opinion as to whether skin rashes were due 
to undiagnosed illness or related to a known diagnosis in 
June 2008 examination, and while the special provisions of 
38 U.S.C.A. § 1117 are not applicable to diagnosed disorders, 
an opinion as to whether folliculitis is related to service 
was not provided.  The Court has held that once VA undertakes 
a duty to provide a medical examination, due process requires 
VA to notify the claimant prior to the adjudication of the 
claim of any inability to obtain evidence sought (including a 
VA examination with medical opinion).  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, an opinion should be obtained 
as to whether folliculitis is etiologically related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
service records associated with the 
Veteran's first period of service, from 
April 1984 to September 1984, to include 
from alternate sources.  All efforts in 
this regard should be documented in the 
claims file.  

2.  After completion of the above to the 
extent possible, the AOJ should return the 
claims file to the VA examiner who 
performed the July 2008 VA dermatology 
examination report, if available, 
otherwise, another VA examiner.  

The AOJ should request that the examiner 
identify any skin disability, to include 
eczema, dermatitis, or folliculitis, that 
is currently manifested or indicated by 
the record.  The examiner should describe 
in detail any current objective skin 
complaints that are not associated to or 
due to a clinically diagnosed skin 
disorder. 

For each skin disability identified, the 
examiner should provide an opinion, in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the disability is etiologically 
related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and existence of any disorder 
manifested by breathing problems, to 
include shortness of breath, as well as in 
regard to complaints of fatigue and muscle 
pain.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  

The AOJ should request that the examiner 
provide and opinion, in terms of whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any separately 
identifiable chronic disability manifested 
by fatigue, muscle pain, or breathing 
problems, to include shortness of breath, 
is due to undiagnosed illness, or 
otherwise related to service or the 
Veteran's service-connected disability, to 
include joint pain.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any VA opinions obtained for 
completeness.  If not complete, the AOJ 
should undertake additional development in 
that regard.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


